                        UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: RONALD PAUL DECKER and                        : CHAPTER 13
       DEANNA LOUISE DECKER                          :
          Debtor(s)                                  :
                                                     :
         CHARLES J. DEHART, III                      :
         STANDING CHAPTER 13 TRUSTEE                 :
            Movant                                   :
                                                     :
              vs.                                    :
                                                     :
         RONALD PAUL DECKER and                      :
         DEANNA LOUISE DECKER                        :
            Respondent(s)                            : CASE NO. 5-19-bk-03422


               TRUSTEE’S OBJECTION TO AMENDED CHAPTER 13 PLAN

                AND NOW, this 11th day of December, 2019, comes Charles J. DeHart, III,
Standing Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’
plan for the following reason(s):

              1. The Trustee avers that debtor(s)’ plan is not feasible based upon the following:

                    a. The plan is underfunded relative to claims to be paid – 100% plan.

               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:

                    a. Deny confirmation of debtor(s) plan.
                    b. Dismiss or convert debtor(s) case.
                    c. Provide such other relief as is equitable and just.

                                                 Respectfully submitted:

                                                 Charles J. DeHart, III
                                                 Standing Chapter 13 Trustee
                                                 8125 Adams Drive, Suite A
                                                 Hummelstown, PA 17036
                                                 (717) 566-6097

                                  BY:            /s/Agatha R. McHale
                                                 Attorney for Trustee




Case 5:19-bk-03422-RNO         Doc 43 Filed 12/11/19 Entered 12/11/19 12:01:49              Desc
                                Main Document    Page 1 of 2
                                  CERTIFICATE OF SERVICE

               AND NOW, this 11th day of October, 2019, I hereby certify that I have served
the within Objection by electronically notifying parties or by depositing a true and correct copy of
the same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

Patrick Best, Esquire
18 N. 8th Street
Stroudsburg, PA 18360



                                                 /s/Deborah A. Behney
                                                 Office of Charles J. DeHart, III
                                                 Standing Chapter 13 Trustee3




Case 5:19-bk-03422-RNO         Doc 43 Filed 12/11/19 Entered 12/11/19 12:01:49                Desc
                                Main Document    Page 2 of 2
